POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, a Director of Western Reserve Life Assurance Co. of Ohio, an Ohio corporation, do hereby appoint STEVEN SHEPARD, ARTHUR D. WOODS and KAREN EPP, and each of them severally, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number WRL Series Life Account WRL ForLife 333-135005 WRL Series Life Account WRL Xcelerator, WRL Xcelerator Focus and WRL Xcelerator Exec 333-107705 WRL Series Life Account WRL Freedom Elite Builder II 333-110315 WRL Series Life Account WRL Freedom Elite Builder and WRL Associate Freedom Elite Builder 333-58322 WRL Series Life Account WRL Freedom Elite 333-62397 WRL Series Life Account WRL Freedom Wealth Protector 33-69138 WRL Series Life Account WRL Freedom Equity Protector 33-31140 WRL Series Life Account WRL Financial Freedom Builder 333-23359 WRL Series Life Account WRL Freedom Elite Advisor 333-100993 WRL Series Life Account WRL Freedom SP Plus 33-5143 WRL Series Life Account The Equity Protector 33-506 WRL Series Life Account WRL Freedom Elite Builder III 333-128650 WRL Series Life Account G WRL BeneFactor 333-135803 WRL Series Life Corporate Account Advantage IV 333-57681 WRL Series Life Account G WRL Capital Creator 333-144117 WRL Series Life Account G WRL Asset Advisor 333-149386 WRL Series Life Account G WRL Evolution 333-149387 IN WITNESS WHEREOF, I have hereunto set my hand this 12th day of April, /s/ Darryl D.
